DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-8 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2013038706 A1) in view of Imakubo (JPH06159866 A).

Regarding claim 1:
Sato discloses a refrigeration apparatus equipped with a refrigeration cycle (see Fig. 1, [0023]) in which a compressor #1, a condenser #2, an expansion mechanism #3, and an evaporator #4 are connected in a loop, the refrigeration apparatus comprising: 
a polymer catcher #6 (Figs. 2-3, [0026]) that is directly and mechanically attached to piping #10 interconnecting an outlet side of the compressor and an inlet side of the condenser (see Fig. 3, [0028] & [0031]: polymer catcher #6 is directly and mechanically attached to the pipe #10 at the outlet of the compressor, said pipe leading to the condenser #2) and chemically catches polymers of refrigerant circulating in the refrigeration cycle ([0026]), 
wherein the refrigerant includes a compound represented by a molecular formula having one or more carbon-carbon unsaturated bonds (see para [0001-0002] & [0024]).



Sato does not disclose expansion mechanism includes a capillary tube or an electrically powered valve.

By official notice, the examiner submits that it is known to employ a capillary tube or an electrically powered valve as an expansion mechanism.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sato with a capillary tube or an electrically powered valve as an expansion mechanism.

One of ordinary skills would have recognized that doing so would have facilitated practice of the invention, at least by virtue of employing readily available structures for expanding the refrigerant of the system.

To the extent that applicant submits that the polymer catcher #6 is not provided so as to be directly and mechanically attached to piping interconnecting an outlet side of the compressor and an inlet side of the condenser; 

The examiner submits that the optimal position of the polymer catcher by re-arrangement of part would not constitute a ground for patentability as per MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); since Sato recognized that the polymer catcher can be repositioned (see at least #6 in Fig. 3-5); and the operation of the device would not be modified, regardless of where the polymer catcher is positioned (the system is a closed loop, and the polymer catcher catches matter from the refrigerant that flows in the closed loop). 

Thus it would have also been obvious to provide the polymer catcher directly and mechanically attached to piping interconnecting an outlet side of the compressor and an inlet side of the condenser.

One would recognized that doing so would facilitate access to the polymer catcher so as to simplify its replacement when required at least by virtue of not having to disassemble the compressor.

Sato does not disclose wherein the polymer catcher is a dryer that has an adsorbent that adsorbs the polymers.

In the same field of endeavor, Imakubo teaches that it is well known to employ a dryer that has an adsorbent that adsorbs foreign matters in refrigeration systems (see at least Fig. 5-6, [0023]).

Thus, as per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sato with the polymer catcher being a dryer that has an adsorbent that adsorbs the polymers/foreign matter in the refrigeration system as taught by Imakubo.

One of ordinary skills would have recognized that doing so would have allowed for both moisture and foreign matters to be removed from the refrigerant; thereby, preventing the refrigeration system from being clogged as suggested by Imakubo (see [0025]).

Claim(s) 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2013038706 A1) in view of Imakubo (JPH06159866 A); and further in view of Masui (US 20150007605 A1).

Regarding claim 2:
Sato as modified discloses all the limitations, except for a four-way switching valve that is attached to the piping, wherein the polymer catcher is attached between the outlet side of the compressor and an inlet side of the four-way switching valve.

Nonetheless, Masui teaches that it is well known to employ a four-way valve in a refrigeration system (see four-way switching valve 12 in Fig. 1). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sato as modified with a four-way switching valve as taught by Masui.

One of ordinary skills would have recognized that doing so would have allowed the refrigerant system to operate in both a heating and cooling mode as suggested by Masui ([0047-0048]); thereby, improving the serviceability of the system by virtue of its capacity of providing both heating and cooling operations.

As modified, the apparatus would disclose wherein the polymer catcher is attached between the outlet side of the compressor and an inlet side of the four-way switching valve, as the polymer catcher is directly coupled to the outlet of the compressor, and the four-way valve is obviously provided downstream of such outlet.

Furthermore, the optimal position of the polymer catcher by simple re-arrangement of part would not constitute a ground for patentability, as the operation of the device would not be modified, regardless of where the polymer catcher is positioned. See MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The system is a closed loop, and the polymer catcher catches matter from the refrigerant that flows in the closed loop. Thus it would have also been obvious to provide the polymer catcher between the outlet side of the compressor and an inlet side of the four-way switching valve. One would recognized that doing so would facilitate access to the polymer catcher so as to simplify its replacement when required.

Regarding claims 5-6:
Sato as modified discloses all the limitations, except for wherein the condenser has multi-hole flat tubes through which the refrigerant flows.

In the same field of endeavor, Masui teaches that the usage of a condenser with multi-hole flat tubes through which the refrigerant flows is well known in the art (see condenser 13, Fig. 4, [0054]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sato as modified with the condenser being a multi-hole flat tubes through which the refrigerant flows as taught by Masui.

One of ordinary skills would have recognized that doing so would have provided a heat exchanger with increased heat exchange surface area with the benefits of enhancing the performance of the refrigeration system.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2013038706 A1) in view of Imakubo (JPH06159866 A); and further in view of Sato (EP 2562490 A1), afterwards referred to as “Sato2490”.

Regarding claim 3:
Sato as modified discloses all the limitations, except for:
	I.	the dryer further having a stabilizer
In the same field of endeavor, Sato2490 teaches a filter #10 for a refrigerant line (Fig. 1-2) provided with a stabilizer 11 (see [0016]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sato as modified with the dryer further having a stabilizer as taught by Sato2490.

One of ordinary skills would have recognized that doing so would have preventing crushing of the filter due to vibration; thereby, ensuring proper operation of the device.

	II.	the dryer further having an antioxidant.

The examiner takes official notice that the provision of antioxidant to structures in other to maintain their structural integrity is well known in the art.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sato as modified with the dryer further having an antioxidant.

One of ordinary skills would have recognized that doing so would have prevented the filter of the drier from chemically interacting with the refrigerant flowed through; thereby, reducing the risk of failure of the system. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2013038706 A1) in view of Imakubo (JPH06159866 A) and Masui (US 20150007605 A1); and further in view of Sato (EP 2562490 A1), afterwards referred to as “Sato2490”.

Regarding claim 4:
Sato as modified discloses all the limitations, except for:
	I.	the dryer further having a stabilizer
In the same field of endeavor, Sato2490 teaches a filter #10 for a refrigerant line (Fig. 1-2) provided with a stabilizer 11 (see [0016]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sato as modified with the dryer further having a stabilizer as taught by Sato2490.

One of ordinary skills would have recognized that doing so would have preventing crushing of the filter due to vibration; thereby, ensuring proper operation of the device.

	II.	the dryer further having an antioxidant.

The examiner takes official notice that the provision of antioxidant to structures in other to maintain their structural integrity is well known in the art.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sato as modified with the dryer further having an antioxidant.

One of ordinary skills would have recognized that doing so would have prevented the filter of the drier from chemically interacting with the refrigerant flowed through; thereby, reducing the risk of failure of the system. 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2013038706 A1) in view of Imakubo (JPH06159866 A) and Sato (EP 2562490 A1); and further in view of Masui (US 20150007605 A1).

Regarding claims 7-8:
Sato as modified discloses all the limitations, except for wherein the condenser has multi-hole flat tubes through which the refrigerant flows.

In the same field of endeavor, Masui teaches that the usage of a condenser with multi-hole flat tubes through which the refrigerant flows is well known in the art (see condenser 13, Fig. 4, [0054]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sato as modified with the condenser being a multi-hole flat tubes through which the refrigerant flows as taught by Masui.

One of ordinary skills would have recognized that doing so would have provided a heat exchanger with increased heat exchange surface area with the benefits of enhancing the performance of the refrigeration system.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered. 

Applicant amendment has overcome the 112(f) interpretation of the previous office action.

Applicant submitted on page 6 of the remarks that the claimed invention comprises a polymer catcher that is completely disposed outside the compressor. This assertion is not correct, as the limitation “having the polymer catcher disposed completely outside the compressor” is not found in the claims.

Claim 1 requires that the polymer catcher be attached to the piping that connects the outlet side of the compressor and the inlet side of the condenser. As pointed out in the rejection of claim 1 above, Sato clearly discloses wherein the polymer catcher #6 (Figs. 2-3, [0026]) is directly and mechanically attached to piping #10 interconnecting an outlet side of the compressor and an inlet side of the condenser (see Fig. 3, [0028] & [0031]: polymer catcher #6 is directly and mechanically attached to the pipe #10 at the outlet of the compressor, said pipe leading to the condenser #2). Thus, the examiner maintains the position that the claimed limitations as presented in claim 1 are disclosed by the combination of Sato and Imakubo.

For sake of compact prosecution; it was also pointed out to the applicant that the optimal position of the polymer catcher by re-arrangement of part would not constitute a ground for patentability as per MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); since Sato recognized that the polymer catcher can be repositioned (see at least #6 in Fig. 3-5); and the operation of the device would not be modified, regardless of where the polymer catcher is positioned (the system is a closed loop, and the polymer catcher catches matter from the refrigerant that flows in the closed loop). Thus, it would have also been obvious to rearrange the polymer catcher anywhere on the close loop system of Sato; with the benefit of simplifying replacement of the polymer catcher.

Furthermore, applicant argument that the strainer #6 of Sato cannot catch polymers formed from refrigerant gas that has been discharged from the compressor because the strainer #6 is disposed inside the compressor is not persuasive in page 6 of the remarks is not persuasive for at least the following reasons:

	I.	the claim does not require that the polymer catcher catches polymers formed from refrigerant gas that has been discharged from the compressor. Rather, the claim requires that the polymer catcher catches polymers of refrigerant circulating in the refrigeration cycle (see second para of claim 1). Thus, the argument is directed to a limitation not present in the claim.

	II.	a portion of the strainer #6 of Sato is positioned outside of the outlet of the compressor (see portion of #6 protruding above the outlet of the compressor; said outlet being the opening on the top edge of the housing of the compressor. See at least Fig. 3). Thus, said protruding portion of strainer #6 catches polymers formed from refrigerant gas that has been discharged from the compressor.

	III. 	the proposed rejection of claim 1 also outlines that rearranging the polymer catcher outside of the compressor would be obvious. As modified as such, the polymer catcher clearly catches polymers formed from refrigerant gas that has been discharged from the compressor.

Applicant submitted in page 7 of the remarks that Sato’490 teaches away the filters 10 disposed between the compressor 1 and the condenser 4 where gaseous refrigerant flows.

The examiner submits that Sato’490 has not been relied upon to teach the position of the polymer catcher. Sato’490 is solely rely upon to teach that the claimed specificities of the polymer catcher is well known in the art. Sato (WO 2013038706 A1) alone, or in in view of MPEP 2144.04; would have enabled an ordinary skill artisan to position the polymer catcher directly and mechanically attached to piping interconnecting an outlet side of the compressor and an inlet side of the condenser (see rejection of claim 1 above for more details).

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Israel (US 20130008006 A1) teaches a filter provided with a stabilizer and an antioxidant (see claim 19).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/20/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763